DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 21 December 2020 is entered.  Claims 1, 7-8, 10-13, 15, 17, 19, 21, 23-24, 27-28, 30-32 and 36-37 are currently pending in the application.  Claims 28 and 30-32 have been withdrawn.  The rejections of record from the office action dated 20 July 2020 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, 10, 19, 21, 23-24, 27, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Machine Translation of CN 103044745) in view of Puydak et al. (US 5,021,500).
Regarding claims 1, 7-8, 10, 19, 21, 23-24, 27 and 36-37, Liu discloses a crosslinked polyethylene pipe comprising 90 to 110 parts HDPE and 1 to 5 parts of maleimide (Page 1/Para 1).
Liu does not disclose that the maleimide is of formula (I).
Puydak discloses a thermoplastic composition comprising polyolefins, using a crosslinking system comprising a maleimide curing system comprising hexamethylene bismaleimide in amounts of from about 0.5 to about 4 phr (i.e. overlapping 0.5 to 2.5% or about 2% by weight; C6 alkyl), a hindered amine light stabilizer that may be Tinuvin 
Liu and Puydak are analogous art because they both teach about curing systems comprising maleimides.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the maleimide curing system including 0.5 to 4 phr hexamethylene bismaleimide, Tinuvin 770 and Irganox 1010 of Puydak as the curing system to cure the pipe of Liu because it is well known in the art to do so and doing so would amount to nothing more than using a known curing system in a known environment to accomplish an entirely expected result.  
Regarding claim 19, while no specific amount of antioxidant is disclosed, given that the amount of antioxidant decreases the amount of oxidative degradation, it is the examiner’s position that it would have been obvious to arrive at the claimed amount depending on the end use of the pipe and the desired amount of reduction in oxidative degradation vs. cost.
  Regarding claim 23-24, the amount of HALS is exemplified at 0.4 % by weight (Table IIIa).  Alternatively, given that the HALS improves crosslinking performance (C11/L1-5) it is the examiner’s position that it would have been obvious to arrive at the claimed amount depending on the end use of the pipe and the desired crosslinking performance vs. cost.
Regarding claims 27 and 36, given that the pipe of modified Liu is identical in composition to the instantly claimed pipe (polyethylene, hexamethylene bismaleimide, Tinuvin 770 and Irganox 1010), it is the examiner’s position that it will intrinsically have a degree of crosslinking of about 60 to about 90%.  Alternatively, given that the amount of . 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Machine Translation of CN 103044745) and Puydak et al. (US 5,021,500), as applied to claim 1 above, in view of Brosius et al. (US 5,362,808).
Regarding claims 11-13, modified Liu discloses all of the claim limitations as set forth above.  Modified Liu dies not disclose a peroxide initiator in an amount of 0.2 to 2% by weight.
Brosius discloses a crosslinking system for polyolefins comprising a bismaleimido crosslinking agent and 0.001 – 2 parts per hundred ditert butyl peroxide as an initiator (abstract, C9/1-15).
Liu and Brosius are analogous art because they both teach about crosslinking system for polyolefins comprising a bismaleimido crosslinking agent.  It would have been obvious to one of ordinary skill in the art to use the peroxide initiator in the amount disclosed by Brosius to initiate the crosslinking reaction and because it is well known in the art to do so and doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Machine Translation of CN 103044745) and Puydak et al. (US 5,021,500), as applied to claim 1 above, in view of Ericsson et al. (WO/2014/0177435 A1).
Regarding claims 15 and 17, modified Liu discloses all of the claim limitations as set forth above.  Modified Liu dies not disclose a co-agent in an amount of 0.02 – 10% 
Ericsson discloses a polyolefin pipe crosslinked using a crosslinking system including 0.1 to 5% by weight of a coagent selected from acrylates, allyl ethers, polybutadienes, vinyl ethers and unsaturated vegetable oils in order to enhance the efficiency of the crosslinking process (abstract, [00104]-[00105]). 
Liu and Ericsson are analogous art because they both teach about crosslinked polyolefin pipes.  It would have been obvious to one of ordinary skill in the art to incorporate the coagent in the amount of Ericsson into the pipe of Liu in order to enhance the efficiency of the crosslinking process.

Response to Arguments

Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive.
Applicant argues that Liu requires an aryl bismaleimide crosslinker, specifically phenylene bismaleimide and points to page 4 lines 10-12 which mentions that the bismaleimide through the dismaleimide double benzene ring structure improves rigidity and heat resistance.
It is noted that Liu broadly discloses using a maleimide curing system (abstract).
Given that aryl and alkyl bismaleimides are disclosed as equivalent and interchangeable by Puydak (Col. 6, lines 60-61), the examiner’s position remains that it would have been obvious to try the maleimide curing system including 0.5 to 4 phr 
It is the examiner’s position that Liu does not teach away from using an alkyl bismaleimide since there is no explicit recitation that an alkyl bismaleimide could not be used and in light of Puydak, they are equivalent and interchangeable as curing systems.
Applicant argues that the examiner has used impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Puydak discloses a halobutyl rubber and one would not expect the maleimide of Puydak to work on polyethylene.
Applicant’s argument is unpersuasive given that applicant provides no evidence (i.e. data) to support the assertion that the maleimide of Puydak would not have been expected to work on polyethylene.
Applicant argues that Puydak teaches nine other bismaleimides that fall outside the scope of formula (I).

Applicant argues that Puydak teaches that m-phenylene bismaleimide (HVA-2) is preferred.
It is noted that “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Applicant asserts that the instant invention exhibits unexpected results and points to the Declaration of Mr. Slotte.
However, the data presented in the Declaration of Mr. Slotte is not commensurate in scope with the instant claims.  The data presented is directed to a high molecular weight, high density polyethylene, while instant claim 1 broadly recites “polyethylene”.  The data presented is directed to hexamethylene-1,6-di-maleimide (HDM), while the instant claims broadly recites a bismaleimido crosslinker compound of Formula 1.  The data presented is directed to 2.0 wt% crosslinker, while the claims broadly recite an amount of 0.5 to 2.5% by weight.
Applicant argues that the examiner has used impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/Primary Examiner, Art Unit 1782